Order entered November 10, 2015




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-00859-CR

                            DERIC EUGENE MADISON, Appellant

                                                   V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 291st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F14-76000-U

                                             ORDER
        The Court GRANTS court reporter Cheryl A. Dixon’s November 9, 2015 motion for

extension of time to file the reporter’s record.

        We ORDER Ms. Dixon to file the reporter’s record within FIVE (5) DAYS from the

date of this order.


                                                        /s/   ADA BROWN
                                                              JUSTICE